DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 5, 6, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao (US 2010/0049882 A1, hereinafter referred as “Tsao”) in view of Liao et al. (US 2010/0017590 A1, hereinafter referred as “Liao”).
 	Regarding claim 1, Tsao discloses a [computer system configured to] (¶0023 discloses a key processing method according to the invention for use in the computer system 100): 
 	capture a key strike (¶0023 discloses determines whether a specific hotkey has been pressed after every predetermined time period) when the key strike matches a key strike from a predefined hotkey list of key strikes (¶0020 discloses wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions); 
 	… responsive to a query from the BIOS (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140 and the controller 
 	Tsao doesn’t explicitly disclose non-transitory machine-readable medium storing instructions executable by a processor to cause the processor to: signal a basic input/output system (BIOS) to wake the processor, and during the wake process… signal the BIOS to perform a function associated with the captured key strike.
 	However, in a similar field of endeavor, Liao discloses a non-transitory machine-readable medium storing instructions (¶0002 discloses executing programs for a computer system) executable by a processor (¶0022 discloses the computer system 20 … includes a processing device 202) to cause the processor to: signal a basic input/output system (BIOS) to wake the processor (¶0008 discloses a basic input and output system coupled to the processing device… for controlling the processing device to perform actions according to the control instruction when the computer system is booted up).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
	Regarding claim 2, Tsao discloses the medium of claim 1, wherein the key strike is a key strike combination (¶0020 discloses wherein the specific hotkeys are a… combination of keys which is a combination of more than one key).
	Regarding claim 5, Tsao doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to: observe a key strike that is not a match to a key strike from the predefined hotkey list of key strikes; and prevent the BIOS from waking the processor.
 	However, in a similar field of endeavor, Liao discloses further comprising the instructions executable to: observe a key strike that is not a match to a key strike from the predefined hotkey list of key strikes; and prevent the BIOS from waking the processor (Figs. 1, 2 and ¶0023 discloses when the key 204 is pressed down, activating both the power-on process and scheduling to perform functions of the key 204 when power-on is completed. ¶0024 discloses the key above-mentioned includes a hot-key, a special shortcut key, or a function key, which is utilized for linking specific application programs or functions. Figs. 1, 2 ¶0023 and ¶0024 implies when a hot-key, a special shortcut key, or a function key 204 is not pressed, the power-on process through the basic input and output system 208 is not executed).	
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of preventing inadvertent activation of the boot up procedure, thereby improving performance and conserving power.
	Regarding claim 6, Tsao doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to signal the BIOS to wake the processor from an s5 state.
 	However, in a similar field of endeavor, Liao discloses instructions executable to signal the BIOS to wake the processor (¶0023 discloses the basic input and output system 208 can control the processing device 202 to perform actions corresponding to the control instruction during the power-on process) from an s5 state (¶0007 and ¶0019 discloses perform the hot-key when the computer system is in a shut down state, and ¶0023 discloses shut down state is preferably a sleeping mode of an s5 state).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of scheduling the hot-key without waiting until the computer boots up, and this will enhance user's convenience of use (¶0018).	
	Regarding claim 8, Tsao doesn’t explicitly disclose the medium of claim 1, wherein the instructions executable to signal the BIOS to perform the function comprise instructions executable to signal the BIOS to perform a boot function during the wake process.
 	However, in a similar field of endeavor, Liao discloses wherein the instructions executable to signal the BIOS to perform the function comprise instructions executable to signal the BIOS to perform a boot function during the wake process (Fig. 2, ¶0022 and ¶0023 discloses the embedded controller 206 is coupled to the key 204 for storing the control instruction while the key 204 is pressed down. The basic input and output system 208 is coupled to the processing device 202 and the embedded controller 206 
     	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao for the purpose of scheduling the hot-key without waiting until the computer boots up, and this will enhance user's convenience of use (¶0018).	
	Regarding claim 9, Tsao discloses a controller comprising a processor (¶0020 discloses a controller 120 (e.g. a microprocessor)) in communication with a memory resource (¶0020 discloses a memory unit 122) including instructions (¶0023 discloses identification data of the specific hotkeys stored in the memory unit) executable to: 
 	monitor a key strike from a keyboard (¶0020 discloses input device 130 (e.g. …a keyboard…)) communicatively coupled to the controller (¶0020 discloses a controller 120) (Fig. 1 and ¶0021 discloses when detecting the key interrupt, the controller 120 may read out the identification data of the pressed key); 
 	compare the key strike to a predefined hotkey list of key strikes (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350)); 
 	responsive to the monitored key strike matching a key strike from the predefined hotkey list of key strikes (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350)), capture the monitored key strike (Fig. 3 and ¶0025 discloses the specific hotkey has already been pressed, the bit is set 
 	…responsive to a query from the BIOS (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140), signal the BIOS to perform... a…function associated with the matched key strike from the predefined hotkey list (¶0009 and ¶0020 disclose the BIOS may comprise service routines or related software/firmware of a number of specific hotkeys for performing services corresponding to the specific hotkeys, wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions).
	Tsao doesn’t explicitly disclose …signal a basic input/output system (BIOS) of the computing device to wake the processor from a sleep state; and during the wake process… signal the BIOS to perform, during the wake process, a boot function associated with the matched key strike from the predefined hotkey list.
 	However, in a similar field of endeavor, Liao discloses …signal a basic input/output system (BIOS) the computing device to wake the processor from a sleep state (¶0008 and ¶0023 discloses a basic input and output system coupled to the processing device… for controlling the processing device to perform actions according to the control instruction when the computer system is booted up from the sleeping mode) ; and during the wake process (¶0018 discloses perform corresponding actions while booting up)… signal the BIOS to perform (¶0023 discloses the basic input and output system 208), during the wake process (¶0018 discloses perform corresponding actions while booting up), a boot function associated with the matched key strike from 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
	Regarding claim 11, Tsao discloses the controller of claim 9, wherein: the captured key strike is a key strike combination (¶0020 discloses wherein the specific hotkeys are a… combination of keys which is a combination of more than one key); and the instructions are executable to: monitor a plurality of key strikes from the keyboard (¶0021 discloses when a user inputs data through the input device 130 (such as a keyboard) such that a key or a combination of keys have been pressed, a key interrupt will be generated accordingly to inform the controller 120 that a key or a combination of keys have been pressed); and maintain a state of the key strike combination (¶0020 discloses the memory unit 122 is used to store identification data of a specific hotkey. Note that, in computer system, a normal key, a specific key, a hotkey, a button or a combination of keys, each have a specific (usually unique) identification data (i.e. a unique key value) for identifying which key has been pressed. Therefore, the key or combination of keys that has been pressed may be determined by the identification data).
	Regarding claim 12, Tsao discloses the controller of claim 9, wherein the predefined hotkey list is a user-defined predefined hotkey list (¶0005 discloses a user 
	Regarding claim 13, Tsao discloses a method, comprising:  	
 	monitoring a key strike from a keyboard (¶0020 discloses input device 130 (e.g. …a keyboard…)) communicatively coupled to a processor (¶0020 discloses a controller 120) of a computing device (Fig. 1 and ¶0021 discloses when detecting the key interrupt, the controller 120 may read out the identification data of the pressed key); 
 	comparing the monitored key strike to a predefined hotkey list of key strikes (Fig 3 and ¶0025 discloses it is further determined whether the pressed hotkey is the specific hotkey (step S350));
 	receiving a query from the BIOS about the captured key strike (¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140 and the controller 120 may transmit data to the BIOS through the bus 140); and 
 	responsive to the query (¶0009 and ¶0020 discloses the BIOS may send a BIOS command to the controller 120 through the bus 140), signaling the BIOS to perform a function associated with the captured key strike (¶0009 and ¶0020 disclose the BIOS may comprise service routines or related software/firmware of a number of specific hotkeys for performing services corresponding to the specific hotkeys, wherein the specific hotkeys are a number of predefined keys, combination of keys which is a combination of more than one key, buttons or the like for providing specific functions).
 	Tsao doesn’t explicitly disclose signaling a basic input/output system (BIOS) of the computing device to wake the processor responsive to a match of the monitored key strike to a key strike of the predefined hotkey list.

  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsao so as to activate application programs directly without operation of the operating system (¶0005).
	Regarding claim 15, Tsao discloses the method of claim 13, further comprising preserving the predefined hotkey list of key strikes and associated functions to a memory device (¶0020 discloses the memory unit 122 is used to store identification data of a specific hotkey. Note that, in computer system, a normal key, a specific key, a hotkey, a button or a combination of keys, each have a specific (usually unique) identification data (i.e. a unique key value) for identifying which key has been pressed. Therefore, the key or combination of keys that has been pressed may be determined by the identification data) communicatively coupled to the processor (¶0020 discloses the memory unit 122 is used to store identification data of a specific hotkey).

4. 	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Liebenow (US 5,881,318 A, hereinafter referred as “Liebenow”).
	Regarding claim 3, Tsao as modified doesn’t explicitly disclose the medium of claim 1, wherein the key strike is a key strike sequence.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of utilizing a specific set of keystroke sequences corresponding to a specific set of audio functions of a CD-ROM player (Col. 8, lines 40-44).
 	Regarding claim 10, Tsao as modified doesn’t explicitly disclose the controller of claim 9, wherein: the captured key strike is a key strike sequence; and the instructions are executable to: monitor a plurality of key strikes from the keyboard; and maintain a state of the key strike sequence.
	However, in a similar field of endeavor, Liebenow discloses wherein: the captured key strike is a key strike sequence (Abstract discloses the keyboard has a plurality of keys for entry of one or more predetermined sequences of one or more keystrokes by a user of the computer, each predetermined sequence corresponding to an audio function of the CD-ROM player); and the instructions are executable to: monitor a plurality of key strikes from the keyboard (Abstract discloses detecting a predetermined sequence of keystrokes entered by the user on the keyboard); and maintain a state of the key strike sequence (col. 4, lines 32-36 discloses controller 18 stores the associated scan code in its buffer, and then signals BIOS 20 via an interrupt request, typically IRQ 1, that it has a scan code waiting in its buffer; col. 6, lines 65-67 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of utilizing a specific set of keystroke sequences corresponding to a specific set of audio functions of a CD-ROM player (Col. 8, lines 40-44).

5. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Broyles et al. (US 6,356,965 B1, hereinafter referred as “Broyles”).
	Regarding claim 4, Tsao as modified doesn’t explicitly disclose the medium of claim 1, wherein the processor communicates with the BIOS via a wire interconnect.
 	However, in a similar field of endeavor, Broyles discloses wherein the processor communicates with the BIOS via a wire interconnect (Fig. 1 and col 6, lines 5-6 discloses the CPU 102 retrieves the BIOS from Flash ROM 124 [which is connected through the north and south bridges 106 and 112] and executes the BIOS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of loading instructions from the ROM that have a reliable path on the motherboard.

6. 	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsao in view of Liao and in further view of Bennetts et al. (US 2011/0004749 A1, hereinafter referred as “Bennetts”).
	Regarding claim 7, Tsao as modified doesn’t explicitly disclose the medium of claim 1, further comprising the instructions executable to signal the BIOS to wake the processor from an off state.
 	However, in a similar field of endeavor, Bennetts discloses further comprising the instructions executable to signal the BIOS to wake the processor from an off state (Abstract and ¶0029 discloses if the computer system is currently in… in one of the power-off states (e.g., S5 and G3 states in ACPI), the firmware or BIOS of the computer system loads the OS in a sandbox mode preconfigured to launch the selected quick-start application).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of  increasing user’s productivity and improving user's overall experience with the computing device by booting up the device and launching the application quickly (¶0006 and ¶0008).
	Regarding claim 14, Tsao as modified doesn’t explicitly disclose the method of claim 13, further comprising near-continuously monitoring the keyboard for key strikes on the predefined hotkey list.
 	However, in a similar field of endeavor, Bennetts discloses near-continuously monitoring the keyboard for key strikes on the predefined hotkey list (¶0003 discloses power state is S5, also known as a ‘soft off,’ wherein the CPU and RAM are powered off, but some components remain powered so the computer can wake up from various inputs such as a keyboard. ¶0008 discloses ACPI-compliant device may have one or 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Tsao for the purpose of  increasing user’s productivity and improving user's overall experience with the computing device by booting up the device and launching the application quickly (¶0006 and ¶0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692